Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December  21, 2006







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed December  21, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01019-CV
____________
 
IN RE PEDRO ANTONIO REYNAGA,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
November 16, 2006, relator Pedro Antonio Reynaga, an inmate in the Texas
Department of Criminal Justice, filed a mandamus petition in this court seeking
an order compelling the judge of the County Criminal Court at Law No. 2 to rule
on his habeas corpus petition filed under article 11.09 of the Texas Code of
Criminal Procedure.[1]  
Relator
has failed to establish that he is entitled to the mandamus relief requested. 
Accordingly, we deny relator=s petition for writ of mandamus.    
 




PER
CURIAM
 
Petition Denied and Memorandum Opinion filed December
21, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.




[1]See Tex. Gov=t Code Ann. '
22.221 (Vernon 2004).